Exhibit 3.9 BYLAWS OF MATERIAL TECHNOLOGIES, INC. A DELAWARE CORPORATION TABLE OF CONTENTS ARTICLE I – OFFICES 3 SECTION 1. REGISTERED OFFICE 3 SECTION 2.PRINCIPAL OFFICE 3 SECTION 3.OTHER OFFICES 3 ARTICLE II - STOCKHOLDERS' MEETING 3 SECTION 1.ANNUAL MEETINGS 3 SECTION 2.SPECIAL MEETINGS 3 SECTION 3.VOTING LIST 4 SECTION 4.NOTICE OF MEETING 4 SECTION 5. WAIVER OF NOTICE OF MEETING 4 SECTION 6.ORGANIZATION 4 SECTION 7.INSPECTORS 4 SECTION 8.QUORUM OF STOCKHOLDERS AND MAJORITY VOTE 5 SECTION 9.ADJOURNMENTS OF STOCKHOLDER MEETINGS 5 SECTION 10.DECISIONS AT STOCKHOLDERS' MEETINGS 5 SECTION 11.VOTING RIGHTS 5 SECTION 12.PROXIES 6 SECTION 13.SHARES HELD BY FIDUCIARIES, RECEIVERS, PLEDGEES AND TWO OR MORE PERSONS 6 SECTION 14.ACTION BY WRITTEN CONSENT 7 SECTION 15.INSPECTION OF BOOKS AND RECORDS 7 ARTICLE III - BOARD OF DIRECTORS 7 SECTION 1POWERS OF THE BOARD OF DIRECTORS 7 SECTION 2.NUMBER OF DIRECTORS 7 SECTION 3.ELECTION AND TERM 7 SECTION 4.RESIGNATION 7 SECTION 5.VACANCY AND INCREASE 8 SECTION 6.REMOVAL 8 ARTICLE IV - MEETINGS OF THE BOARD OF DIRECTORS 9 SECTION 1.PLACE OF MEETINGS 9 SECTION 2.ANNUAL MEETINGS 9 SECTION 3.SPECIAL MEETINGS 9 SECTION 4.NOTICE 9 SECTION 5.ACTION WITHOUT MEETING 9 SECTION 6.MEETING BY TELEPHONE OR ELECTRONIC CONFERENCE 9 SECTION 7.QUORUM 9 SECTION 8.COMPENSATION 10 SECTION 9.ORDER OF BUSINESS 10 SECTION 10.REMOVAL 10 ARTICLE V - COMMITTEES OF THE BOARD OF DIRECTORS 10 SECTION 1.FORMATION 10 SECTION 2.POWERS 10 SECTION 3.MEETINGS 10 ARTICLES VI - OFFICERS 11 SECTION 1.PRINCIPAL OFFICERS 11 SECTION 2.ADDITIONAL OFFICERS 11 i SECTION 3.TERM OF OFFICE/RESIGNATION 11 SECTION 4.REMOVAL 11 SECTION 5.POWERS AND DUTIES OF OFFICERS 11 SECTION 6.CHAIRMAN OF THE BOARD 11 SECTION 7.CHIEF EXECUTIVE OFFICER 11 SECTION 8.THE PRESIDENT 12 SECTION 9. CHIEF OPERATING OFFICER 12 SECTION 10.VICE PRESIDENTS 12 SECTION 11.CHIEF FINANCIAL OFFICER 12 SECTION 11.TREASURER 12 SECTION 12.ASSISTANT TREASURERS 13 SECTION 13.SECRETARY 13 SECTION 14.ASSISTANT SECRETARIES 13 ARTICLE VII - CONFLICT OF INTEREST AND INDEMNIFICATION 13 SECTION 1.DIRECTOR' AND OFFICERS' INTERESTS IN CONTRACTS 13 SECTION 2.NONLIABILITY OF DIRECTORS IN CERTAIN CASES 14 SECTION 3.INDEMNIFICATION OF OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS; INSURANCE 14 ARTICLE VIII - BOOKS, DOCUMENTS AND ACCOUNTS 16 ARTICLE IX - CAPITAL STOCK 16 SECTION 1.STOCK CERTIFICATES 16 SECTION 2.STOCK TRANSFERS 16 SECTION 3.REGISTERED STOCKHOLDERS 16 SECTION 4.LOST, STOLEN, OR DESTROYED CERTIFICATES 16 SECTION 5.DIVIDENDS 17 SECTION 6.RECORD DATE 17 ARTICLE X - MISCELLANEOUS PROVISIONS 17 SECTION 1.FISCAL YEAR 17 SECTION 2.SEAL 17 SECTION 3.SECURITIES OF OTHER CORPORATIONS 18 SECTION 4.FUND DEPOSITORIES 18 SECTION 5.SIGNING OF CHECKS, NOTES, ETC. 18 SECTION 6.PERSONS 18 SECTION 7.HEADINGS 18 ARTICLE XI - AMENDMENT OF BYLAWS 19 ii BYLAWS OF MATERIAL TECHNOLOGIES, INC. A DELAWARE CORPORATION ARTICLE I - OFFICES SECTION 1. REGISTERED OFFICE. The registered Office in Delaware of Material Technologies, Inc., (the "Corporation") shall be the Corporation Service Company, 1013 Centre Road, Wilmington, DE19805, New Castle County, but the Corporation's Board of Directors (the "Board") may change the registered office without amending these By-Laws.The registered office shall not be the Corporation's principal place of business. SECTION 2.PRINCIPAL OFFICE. The
